Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 03/05/2021. Claim 1 is pending in this application. The claim is examined and rejected accordingly.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 10 and 19  of U.S. Patent No. 10,951,562 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an additional limitation in the pending claims.

Instant Application 17/193,636
Reference Application (US 10,951,562 B1 )
Claim 1 : 
A system, comprising:
a processor; 
a user interface coupled to the processor, the user interface comprising an input device and a display screen; and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
identifying an electronic communication transmitted over the Internet from a first computing device of a first user and received by a second computing device of a second user; 

analyzing content in the electronic communication from the first computing device to the second computing device to determine a topic associated with the electronic communication from the first user to the second user; 
transmitting, over the Internet to a computing device of a content provider, an electronic communication identifying the topic; 
receiving, over the Internet from the computing device of the content provider, an electronic communication containing content associated with the topic; 
generating an image based on the content associated with the topic; and
causing the generated image to display on one or more of: 
a display screen coupled to the first computing device, and a display screen coupled to the second computing device. 



Claim 1:
A system comprising: 
a processor; 
a user interface coupled to the processor, the user interface comprising an input device and a display screen; and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
identifying an electronic communication transmitted over the Internet from a first computing device of a first user and received by a second computing device of a second user; 

analyzing content in the electronic communication from the first computing device to the second computing device to determine a topic associated with the electronic communication from the first user to the second user; 
transmitting, over the Internet to a computing device of a media content provider, an electronic communication identifying the topic; 
receiving, over the Internet from the computing device of the media content provider, an electronic communication containing media content associated with the topic; 
generating, based on the media content received from the media content provider, a first image including avatars  of the first user and the second user, and a second image including the avatars of the first user and the second user, the first image being different than the second image;
causing display of the first image on the display screen coupled to the first computing device and display of the second image on the display screen coupled to the second computing device.


	Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an additional limitation in the pending claims. As shown in the table above, Claim 1 of the instant application 17/193,636 is  anticipated by independent Claims 1 , 10 and 19 of U.S. patent application US 10,951,562  B1. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mittelstaedt (Pub. No.: 20160350953, Pub. Date: December 1, 2013) in view of Balasubramanian (Pub. No.: 20160173428, Pub. Date: June 16, 2016.)

Regarding independent Claim 1,
	Mittelstaedt teaches a system (see Mittelstaedt: Fig.2, [0062], describing an electronic communication system 200), comprising:
a processor; a user interface, coupled to the processor, the user interface comprising an input device and a display screen; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (see Mittelstaedt: Fig.11, [0231], “, the computing device can comprise a processor 1102, a memory 1104, a storage device 1106, an I/O interface 1108, and a communication interface 1110, which may be communicatively coupled by way of communication infrastructure 1112.”), comprising: 
identifying an electronic communication [to be] transmitted over the Internet(see Mittelstaedt: Fig.2, [0075], “The user input detector 208 can communicate with, and thus detect user input with respect to, a variety of programs, applications, plug-ins, operating systems, user interfaces, or other implementations in software or hardware. For example, the user input detector can recognize user input provided in conjunction with the communication application 214 indicating a desire to compose an electronic message with a content enhancement, recognize user input provided in conjunction with the content enhancement application 210 to select and apply a content enhancement to a digital content item, recognize user input provided in conjunction with the digital content application 212 in selecting a digital content item, and other user input provided in conjunction with other applications.”), from a first computing device of a first user and received by a second computing device of a second user (see Mittelstaedt: Fig.1, [0058], “The computing devices 102( first computing device), 104( second computing device), the network 106( internet), and the server 108 may communicate using any communication platforms and technologies suitable for transporting data and/or communication signals, including any known communication technologies, devices, media, and protocols supportive of remote data communications.”)
analyzing content in the electronic communication [to be transmitted ] from the first computing device to the second computing device to determine a topic associated with the electronic communication from the first user to the second user (see Mittelstaedt: Fig. 9, [0224], “determining a content enhancement Suggestion can include analyzing enhancement selection information, identifying one or more topics associated with the content enhancement selection information.”). The examiner notes that the Content Enhancement Suggestion is based on the analysis of the content that is transmitted from the first user to a second user)
transmitting, over the Internet to a computing device of a content provider, an electronic communication identifying the topic (see Mittelstaedt: Fig.2, [0153], “The communication notification manager 244 [Part of Client Device 202] can communicate with the Server device 204 and the content enhancement director 220”). According to Mittelstaedt the Content enhancement director 220 has a lot of functions. (See for e.g. Fig. 2, [0157], “The content enhancement director 220 can facilitate identifying, selecting, providing, storing, retrieving, and directing content enhancements within the communication system 200”) . Mittelstaedt further indicates that in [0159], content enhancement director 220 content enhancements based on enhancement selection information received from the client device 202.”) 
receiving, over the Internet from the computing device of the content provider, an electronic communication containing media content associated with the topic (see Mittelstaedt : Fig. 2, [0159], “the content enhancement director 220 [component of the content provider server] can select one or more content enhancements [topics] to provide to the client device 202.”).

	A shown above, Mittelstaedt teaches the system that include an electronic communication system that allows a user to enhance content to use within an electronic communication. In particular, in one or more embodiments, the electronic communication system can suggest, select, present, append, incorporate, and/or otherwise associate one or more content enhancements with a digital content item. In other words, Mittelstaedt teaches that all the electronic communication messages are analyzed and enhanced before transmitting to a second device.

Mittelstaedt does not expressly teach/disclose the system wherein:

identifying and analyzing content in an electronic communication transmitted from a first computing device and received by a second computing device of a second user.
generating an image based on the content associated with the topic; and 
causing the generated image to display on one or more of: 
a display screen coupled to the first computing device, and a display screen coupled to the second computing device.

However, Balasubramanian, teaches a system wherein:
identifying and analyzing content in an electronic communication transmitted from a first computing device and received by a second computing device of a second user (see Balasubramanian: Fig.2, [0038], “the message analysis module 205 receives messages from a user of a device and analyzes the messages.”). See also [0034] stating “messages can include “past correspondence messages”, i.e., previously sent messages to a second computing device of a second user.”). See also Balasubramanian , [0042] stating  “the message analysis module 205 have the capacity to identify and analyze electronic communication content” i.e. message is analyzed by the message analysis module 205.)
generating an image based on the content associated with the topic (see Balasubramanian: Fig. 8C, [0078], “the interface 900 displays supplemental content 920 after receiving the trigger9 30 (“Capital Grille'), i.e. the supplemental content 920 is the media content that is provided by the server or database), and causing the generated image to display on one or more of: 
a display screen coupled to the first computing device, and a display screen coupled to the second computing device (see Balasubramanian: Fig.8C, [0078], stating that The system may display the supplemental content to the user as an icon 945, which when a user hovers over displays the location of the user based on GPS coordinates of the user.”). see also [0078] stating that “user's device displays an instant messaging application with a correspondence message chain between a two users.” i.e. the avatar image and the supplemental media content are displayed in each device that participate in the electronic communication.”)

Because both Mittelstaedt and Balasubramanian are in the same/similar field of endeavor of electronic communication between users, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Mittelstaedt to include the system that identify and analyze media content in an electronic communication transmitted from a first computing device and received by a second computing device of a second user and generate and display  an image based on the content associated with the topic as taught by Balasubramanian.  After modification of Mittelstaedt, the context specific content enhancements of electronic communication can also be applied after the content is transmitted as taught by Balasubramanian. One would be motivated to do so because having a system that identify, analyze and enhance digital media content of a message creates efficient method of composing and sending electronic communication that can accurately express textually and graphically a wide range of subjects.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20210404837 A1
UYEKI; Robert
Title: Contextual Generation And Selection Of Customized Media Content
Description: electronic messaging software and systems by generating and selecting customized media content items (such as images) with avatars of different users within electronic messages based on the context of communications between the users1
US 20150100647 A1
AGUSTIN M
Title: Rich Media Messaging Systems And Methods
Description: The arrangement of rich media elements within a rich media message ensures that the particular rich media elements give full effect to the context of items in the rich media message. The visually-driven communication of the rich media messaging system allow users to share content in a visually-minded manner. 
US 20140379818 A1
Cudak; Gary D.
Title: Aggregating Message Responses Into Topic-Organized Content
Description: Organizing responses to an electronic message.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177 

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177